Brady, J.
The parties to this action, by their respective *411counsel, having attended to argue the appeal taken, on the case made, and no notice of any irregularity having been given, I think that the order denying a new trial at special term should be entered nunc pro tunc / but with the proviso that the appeal herein shall be argued when called at the present term, and that the plaintiff have $10 costs of this motion, to abide the event of the appeal;—the appeal to be heard upon the case, already served, so that no delay may take place.
Ordered accordingly.